Citation Nr: 1122853	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  04-39 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a right foot disability.

2. Entitlement to service connection for a left foot disability.

3. Entitlement to service connection for a right knee disability.

4. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from June 1957 to June 1961.  He subsequently served in the United States Army Reserves, which included a period of active duty training (ACDUTRA) from March 13, 1964, to March 27, 1964.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This case was remanded by the Board in February 2008 in order to afford the appellant a VA examination related to these claims.  Subsequently, in an October 2008 decision, the Board denied the claims.

The appellant appealed the Board's October 2008 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2009, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order that same month, granting the Joint Motion, and returned the case to the Board.  

In January 2010, the Board remanded the case for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the mandates of the January 2010 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The appellant was scheduled for videoconference hearings at the RO in April 2006 and May 2007.  He did not appear for either hearing.  In an August 2007 letter, the appellant withdrew his request for a hearing.  See 38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1. There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has a right foot disability that is related to service.  

2. There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has a left foot disability that is related to service.  

3. There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has a right knee disability that is related to service.  

4. There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has a right knee disability that is related to service.  


CONCLUSIONS OF LAW

1. A right foot disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2. A left foot disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

3. A right knee disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

4. A left knee disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a VCAA notice letter was issued in April 2003.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  A letter addressing the assignment of a disability rating and effective date was sent in March 2008.  Dingess/Hartman, at 490.  Although this letter was not sent prior to initial adjudication of the appellant's claim, this was not prejudicial to him, since he was subsequently provided adequate notice, and the claim was readjudicated and supplemental statements of the case were provided to the appellant in May 2008 and April 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  In the January 2010 remand, the Board requested that the Agency of Original Jurisdiction (AOJ) undertake appropriate action to obtain clinical records of treatment pertaining to the appellant for the period form March 13, 1964, to March 27, 1964, from the Army Hospital in Fort Benning, Georgia.  The AOJ requested the records from the Army Hospital at Fort Benning, and received a March 2010 response indicating there were no records for the dates requested.  The AOJ also requested the records from the National Personnel Records Center (NPRC) and received a negative response in December 2010.  The AOJ informed the appellant that it had been unable to obtain the clinical records in a December 2010 letter.  With a December 2010 statement, the appellant enclosed a July 2003 letter addressed to the NPRC.  In the letter, the appellant indicated that he had requested the records from the Army Hospital at Fort Benning, and included specific reference numbers provided by the Hospital.  The appellant enclosed a response dated in August 2003 from the NPRC stating that the records were not located.  The NPRC stated that the available medical records from the Army and Air Force service were sent in their prior response.  The letter indicates that additional service treatment records had been lent to the VA.  

In a May 2011 Informal Hearing Presentation, the appellant's representative asserts that that the AOJ's request for the records from the NPRC was inadequate because it did not supply the NPRC with reference information, including the date of retirement, shipment number, and box number, which the appellant provided in the July 2003 letter.  The Board finds that the AOJ's actions were adequate.  Although the appellant provided VA with the retirement date, shipment number and box number in July 2003, the August 2003 letter from the NPRC indicates that it was unable to find the records with that information.  As the NPRC has already conducted a search of the appellant's records using the reference numbers provided in the July 2003 letter, there is no reasonable possibility that a request from the AOJ with the same reference numbers would result in a different outcome.  Moreover, the AOJ requested the records from the NPRC and Army Hospital, as requested in the Board remand, and notified the appellant that the records were not available.  Thus, the Board finds that there has been substantial compliance with the January 2010 remand.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a March 2008 medical examination to obtain an opinion as to whether any right or left foot and/or knee disability found in the examination was the result of service.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  No relevant, new evidence has been added to the claims file since the March 2008 VA examination.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II. Legal Criteria

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

III. Analysis

The appellant contends that he has current bilateral foot and knee disabilities that were caused by an accident that occurred while he attended the Basic Airborne Course at Fort Benning, Georgia, during a period of ACDUTRA in March 1964.  The appellant avers that he injured both of his knees and feet while practicing parachute landing falls, and that the hospital put one foot and knee in a cast, and the other foot and knee in elastic tape.  See April 2003 statement.  Because the evidence, law and arguments apply to all four of the claimed disabilities, they will be discussed collectively.

The appellant's reserve records indicate the appellant had a period of ACDUTRA in March 1964.  A DD Form 220, Active Duty Report, shows that he entered the ACDUTRA period on March 13, 1964; reported to Fort Benning on March 15, 1964; departed for home on March 26, 1962; and that his period of duty terminated March 27, 1964.  There is no indication on the Active Duty Report that the two-week period was either the planned, or a shortened, duty period.  There is no record of any accident, either in a medical record or in the Active Duty Report.  On the back of the Active Duty Report, the appellant signed a statement attesting that his last physical examination, given in September 1963, found him qualified for military service.  The appellant also signed a statement saying that "[d]uring my tour of duty from 20 March 1964 to 27 March 1964 there has been no change in my physical condition and I am not suffering any disability, defect, or illness which was not present at the beginning of such tour of duty.  

The appellant has consistently asserted that his disability began during his period of ACDUTRA in March 1964.  However, the Board notes that the appellant was treated for pain in his right foot during his period of active duty with the Air Force from June 1957 to June 1961.  A January 1959 service treatment record indicates the appellant reported right foot pain.  A March 1959 X-Ray report indicates the appellant had a provisional diagnosis of a right ankle sprain.  An X-ray of the right ankle was essentially normal.  An April 1961 separation examination report reflect that the appellant's feet and lower extremities were noted as normal.  In an April 1961 report of medical history, the appellant denied having had foot trouble or a bone, joint, or other deformity.    

The appellant submitted statements from his unit commander, the unit's staff training assistant and his ex-wife in support of his claim that he was injured while on ACDUTRA in 1964.  R.R., identified as the commander of the appellant's reserve unit, stated that the appellant injured his knees, ankles and feet, and was unable to complete the training at Fort Benning.  R.R. stated that since the appellant was not paratrooper qualified, he was placed on inactive status and reassigned.  In another statement, J.C., identified as the unit's Staff Training Assistant, stated that while attending the March 1964 training, the appellant's feet and ankles were injured and he was released from training and returned to the unit.  As all members were required to be Paratrooper qualified, the appellant was placed on inactive status and reassigned.  In a March 2004 statement, the appellant's ex-wife stated that she was married to the appellant from 1960 to 1979.  She stated that in 1964 he went to parachute school while in the Army Reserves.  While in training, he injured his feet and knees.  The Army put a cast on one leg and foot and elastic tape on the other and sent him home.  She stated that he did not have problems with his knees and feet before these injuries, but he has had problems ever since.

The earliest documented medical evidence of any related disability is contained in 1986 treatment notes from a family practice clinic in Wichita, Kansas.  A June 1986 private treatment record reflects that the appellant had complaints of pain under the left patella, and had a diagnosis of degenerative joint disease in the left knee.  A January 1987 private treatment record indicates the appellant had pain in the left knee.  A November 1991 VA treatment record noted that the appellant reported intermittent pain in the right ankle and knee area for the past two to three months.  Gout was suspected but not confirmed.  VA treatment records, dated in 2002 and 2003, show complaints related to hyperlipidemia, hypertension, diabetes, obesity, and smoking cessation, as well as complaints related to inability to walk because of swelling of the knees and feet.  An October 2002 VA treatment record reflects that the appellant reported that he had pain in his shoulder, knees and feet with an onset in 1961.  

The appellant was provided with a VA examination in March 2008 in connection with these claims.  Based on the physical examination and X-rays taken at the time, the examiner diagnosed degenerative joint disease in the bilateral knees, and chronic strain of the bilateral ankles and bilateral feet.  The VA examiner noted that the appellant stated that he started seeing private doctors for pain in the ankle and knee joints in approximately 1962, but he was unable to obtain the records.  The examiner noted that there was no medical evidence of any related abnormality until June 1986, at which time a record documented that the appellant complained of chronic pain under the left patella, especially with climbing stairs.  The examiner noted that the records also showed that the appellant had ankle swelling and pain in the left knee in 1987.  The examiner also noted that the records were then silent until 2003, at which time the appellant mentioned pain in his feet and was prescribed indomethacin for pain.  The examiner noted that in 2004, the appellant described pain in his knees and ankles that was present since 1963, but at that time, he did not want to pursue seeing an orthopedic surgeon and there were no other records.  The VA examiner found that taking into consideration that he did not find documentation of evaluation related to the appellant's claimed injury of his knees, ankles and feet until his complaints in 1986, which would actually be 22 years following the claimed date of the injury, the examiner is unable to confirm that a chronic problem of the claimed joints existed.  Therefore, the VA examiner opined that it is less likely than not that the appellant's claimed conditions are a result of his described injury during his active military service in the Army Reserve during March 1964.      

As the March 2008 VA examination report reflects that the appellant had degenerative joint disease of the bilateral knees and chronic strain of the bilateral feet, the appellant has bilateral knee and bilateral feet disabilities for VA purposes.  Thus, the first element of service connection, evidence of a current disability is met, for the appellant's claims.  

The appellant has contended that his feet and knee disabilities are related to service.  Although a lay person may be competent to report the etiology of a disability, feet and knee disabilities are not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were competent to provide an opinion as to the etiology of a disorder which is typically confirmed by x-rays, the Board finds that the probative value of any such opinion is outweighed by that of the March 2008 VA examiner, who has more education, training and experience in evaluating the etiology of feet and knee disabilities than the appellant.  The VA examiner reviewed the appellant's claims folder and opined that it was less likely as not that the appellant's claimed feet and knee disabilities are a result of his described injury during his active military service in March 1964.   

Service connection may be granted upon a showing of continuity of symptomatology.  The appellant contends that he has had feet and knee disabilities since his period of ACDUTRA in March 1964.  As noted above, there is no medical evidence that the appellant had a foot or knee disability before 1986.  The Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, but that such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of a veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  In the March 2004 statement, dated forty years following the period of ACDUTRA, the appellant's ex-wife stated that the appellant has had problems with his knees and feet since March 1964.  The Board finds that appellant and his ex-wife's assertions of continuity of symptomatology to be less than credible.  As noted above, the appellant specifically signed a statement dated in March 1964 stating that there had been no change in his physical condition and he was not suffering any disability, defect, or illness which was not present at the beginning of the tour of duty.  The March 1964 statement is contemporaneous to his period of ACDUTRA and was signed on his last day of ACDUTRA.  The statement conflicts with the appellant's report that he injured his feet and ankles during the period of ACDUTRA in March 1964.  In an April 2005 letter, the appellant stated that when he signed the medical statement in March 1964 indicating that there had been no change in his physical condition, it would have been impossible for him to have known the extent of the injuries or the permanent nature of such, since the legs and feet had just been injured and were still in a cast.  However, the March 1964 statement specifically indicated that the appellant was not suffering any disability, defect or illness which was not present at the beginning of the tour of duty.  The statement did not require that the appellant only report chronic disabilities.  The injuries the appellant described are severe, as they required a cast and taped leg, and could certainly be described as a change in his physical condition or as a disability or defect which was not present at the beginning of his tour of duty.  The March 1964 statement is contemporaneous to the appellant's period of ACDUTRA and directly conflicts with the appellant's report of his injuries and his report of continuity of symptomatology.  Due to the conflicting statement and the absence of medical evidence of continuity of symptomatology, the Board finds the appellant and his ex-wife's statements that he has had feet and knee disabilities since his period of ACDUTRA in March 1964 to be less than credible.

The Board has considered the lay statements submitted by the appellant from his unit commander, R.R., and the unit staff training assistant, J.C.  The Board notes that regardless of whether the statements from R.R. and J.C. are credible, neither statement provides evidence of a nexus between the alleged ACDUTRA incident and the appellant's disabilities or of continuity of symptomatology.  Thus, the statements have little probative value.  Further, the Board finds that the statements are less than credible.  Specifically, the statements reflect that the appellant injured his knees and feet while on ACDUTRA in 1964.  R.R. stated that the appellant was unable to complete his training.  J.C. also indicated that the appellant was released from training following the injury.  The March 1964 active duty report did not reflect that the appellant left his tour of duty early.  The statement signed by the appellant indicating that there had been no change in his physical condition and he was not suffering any disability, defect, or illness which was not present at the beginning of such tour of duty indicates the appellant was not injured during his period of ACDUTRA.  As the March 1964 statement is more contemporaneous to the appellant's period of ACDUTRA, and conflicts with the statements from R.R. and J.C., the Board finds that the statements are less than credible.  

As noted above, the appellant's service treatment records from January 1959 and March 1959 reflect that the appellant reported right foot pain and had a provisional diagnosis of a right ankle sprain.  However, a March 1959 X-ray of the right ankle was normal and the appellant's feet and lower extremities were noted as normal on the April 1961 separation examination.  Moreover, the appellant has not alleged that he has had a right foot disability since his period of active duty in the Air Force from June 1957 to June 1961.  Consequently, the Board finds that the evidence is against a finding that the appellant has a right foot disability related to his period of active service from June 1957 to June 1961. 

In sum, the Board finds that the evidence of record is against a finding of entitlement to service connection for the appellant's feet and knee disabilities.  The Board finds that the appellant's and his ex-wife's statements that he had feet and knee injuries during his March 1964 period of active duty are less than credible.  The statements are not supported by medical evidence and contradict the March 1964 statement signed by the appellant indicating that there had been no change in his physical condition and he was not suffering any disability, defect, or illness which was not present at the beginning of the tour of duty for ACDUTRA.  As discussed above, the appellant has provided buddy statements noting an injury in service; however, the Board finds the statements to be less than credible.  The Board notes that regardless of whether there is evidence of an injury during the periods of ACDUTRA, the evidence is against a finding that the appellant's current feet and knee disabilities are related to service.  There is no medical evidence of record of a foot or knee disability until 1986, more than 20 years after the March 1964 period of ACDUTRA.  Although the appellant has asserted that he has had symptoms of foot and knee pain since service, for the reasons discussed above, the Board finds this assertion to be less than credible.  Finally, there is no evidence that the appellant's feet and knee disabilities became manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  Thus, service connection on a presumptive basis is not warranted.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claims.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for a right foot disability is denied.

Entitlement to service connection for a left foot disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


